McMurray, Presiding Judge,
dissenting.
“ ‘ “ Although a defendant may not be convicted on the uncorroborated testimony of an accomplice, OCGA § 24-4-8, slight evidence of *433a defendant’s identity and participation from an extraneous source is all that is required to corroborate the accomplice’s testimony, and thus, support the verdict. (Cit.)’ (Cit.)” Sanchez v. State, 203 Ga. App. 61, 62 (1) (416 SE2d 139) (1992). “Sufficient corroboration may consist of either direct or circumstantial evidence which connects the defendant with the crime, tends to show his participation therein, and would justify an inference of the guilt of the accused independently of the testimony of the accomplice.” (Punctuation and citations omitted.) Edwards v. State, 200 Ga. App. 580, 584 (4) (408 SE2d 802) (1991).’ Tucker v. State, 205 Ga. App. 683, 684 (423 SE2d 422). In the case sub judice, there was no evidence, however slight, which could be viewed as corroborating the accomplice’s identification of defendant as his cohort in crime. Therefore, the trial court erred in denying defendant’s motion for directed verdict of acquittal. Hanson v. State, 193 Ga. App. 246, 247 (2b) (387 SE2d 441); Claybrooks v. State, 189 Ga. App. 431 (375 SE2d 880); McCauley v. State, 177 Ga. App. 426 (339 SE2d 399).” Woods v. State, 208 Ga. App. 810 (432 SE2d 249). Since OCGA § 24-4-8 applies to juvenile proceedings, In the Interest of J. H. M., 202 Ga. App. 79, 81 (413 SE2d 515), the adjudication of delinquency in the case sub judice was not authorized by the evidence.
There was no evidence, apart from the testimony of the alleged accomplice, that J. B. was present at the scene of any of the alleged delinquent acts. The majority opinion reflects a different reading of the testimony since the transcript shows that it was the alleged accomplice, and not J. B., who gave a statement acknowledging his presence at the scene of the T & B Investments burglary.
Furthermore, the remaining evidence noted by the majority as contributing to the satisfaction of the corroboration requirement fails in any way to show that J. B. participated or had any knowledge of the delinquent acts at issue. The mere presence of J. B. as a passenger in one or more of the stolen vehicles proves nothing since there is no suggestion that he drove or otherwise exercised any dominion or control over the vehicles. Also, there was no evidence showing that J. B. should have been suspicious of the explanations given by the alleged accomplice concerning the alleged accomplice’s possession of the vehicles.
Also, the testimony of Aliene Lowe was without value since it showed only the proximity of J. B. to a vehicle similar to one of the stolen vehicles. The relevance of a statement by J. B. to this witness that he was driving a police car is not established in the record. None of the stolen vehicles was a police car, and none had any markings or lights such as typically found on a police car.
Acknowledging the slight level of evidence necessary to corroborate the testimony of an accomplice, I nonetheless maintain that the *434State’s burden in this regard has not been met in the case sub judice. Therefore, I respectfully dissent.
Decided November 1, 1996.
Carlton K. Nelson III, for appellant.
Ralph M. Walke, District Attorney, Jeffrey J. Connor, Assistant District Attorney, for appellee.